internal_revenue_service number release date index number -------------------------------- ---------------------------------------------------------- ------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-129630-15 date date grantor -------------------------------------------- ------------------------ trust -------------------------------------------- -------------------------------------------- ----------------------- x -------------------------------------- family_trust -------------------------------------------- ------------------------ spouse -------------------------------------------- ------------------------- date --------------------------- date --------------------------- date ---------------------- plr-129630-15 child -------------------------------------------- -------------------------------------------- ------------ child ------------------------------ child ------------------------------- child ----------------------------------- child ----------------------------- child --------------------------- child state court -------------------------------------------- - --------- -------------------------------------------- -------------------- dear ---------------- this letter responds to a letter dated date and subsequent information submitted on behalf of trust requesting rulings with respect to trust facts the facts and representations submitted are summarized as follows grantor established trust as an irrevocable_trust on date after date trust is administered under the laws of state the taxpayers represent that sufficient generation-skipping_transfer gst tax exemption was allocated to trust so that trust has an inclusion_ratio of zero trust currently holds various assets that include shares of x an s_corporation grantor also established an irrevocable_trust family_trust by executing an agreement of trust on date paragraph of article first of the trust agreement trust agreement provides that during grantor’s lifetime the trustee shall pay over or apply the net_income and principal to such extent including the whole thereof and in such amounts or proportions including all to one at the exclusion of the others and at such time or times as the trustee in the exercise of absolute discretion shall determine to family_trust and or to or for the benefit of such one or more members of the class consisting of grantor’s plr-129630-15 descendants living from time to time during the term of the trust under paragraph and any person added as a beneficiary of the trust under paragraph pursuant to the discretionary power granted in the trust agreement as the trustee in the exercise of absolute discretion shall select any net_income not so paid over or applied shall be accumulated and added to the principal of the trust at least annually and thereafter shall be held administered and disposed of as a part thereof paragraph further provides that during grantor’s lifetime the trustee is authorized in the exercise of absolute discretion at any time and from time to time to add as a beneficiary of the trust under paragraph any person other than grantor who is a descendant of grantor’s parents paragraph further provides that upon the grantor’s death the trust under paragraph shall terminate and the principal of the trust as it is then constituted shall be disposed of under paragraph paragraph of the trust agreement provides that if any descendant of grantor is then living the principal of the trust under paragraph as it is then constituted shall be divided into a sufficient number of equal shares so that there shall be set_aside one such share for each child of grantor who is then living and one such share for the collective descendants who are then living of any child of grantor who is not then living from each such share so set_aside for the collective descendants who are then living of any child of grantor is not then living there shall be set_aside per stirpital parts for such descendants paragraph further provides that to the extent that any share or part of a share so set_aside consists of stock of an s_corporation within days of grantor’s death such share or part of a share shall be transferred conveyed and paid over to the trustee to be held in a separate trust for the benefit of the child or descendant for whom the share or part of a share was so set_aside in accordance with the terms and conditions of article second of the trust agreement to the extent that any share or part of a share so set_aside does not consist of stock of an s_corporation such share or part of a share shall be transferred conveyed and paid over to the trustee to be held in trust in accordance with the terms and conditions of article third paragraph of the trust agreement provides that if upon the termination of any trust created under the trust agreement no descendant of grantor is then living if spouse is then living the principal of such trust as it is then constituted shall be transferred conveyed and paid over to the trustee to be held in trust the trustee shall pay over or apply the net_income to or for the benefit of spouse in as nearly equal quarterly installments as practicable but at least annually during spouse’s life the trustee other than spouse in the exercise of absolute discretion is authorized to pay over to spouse or apply for spouse’s benefit principal of the trust paragraph further provides that in any year in which for the entire year the trust does not own stock of an s_corporation the trustee shall pay over the net_income to such extent and at such time or times as the plr-129630-15 trustee other than spouse in the exercise of absolute discretion shall determine to or for the benefit of spouse any net_income not so paid over or applied shall be added to the principal of the trust paragraph of article second the trust agreement provides that any share or part of a share which is directed to be held in accordance with the terms and conditions of article second shall be held by the trustee in trust the trustee shall pay over or apply the net_income to or for the benefit of the beneficiary in as nearly equal quarterly installments as practicable but at least annually during the beneficiary’s life in any year in which for the entire year the trust does not own stock of an s_corporation the trustee shall transfer convey and pay over the net_income to such extent and at such time or times as the trustee other than the beneficiary in the exercise of absolute discretion shall determine to or for the benefit of the beneficiary any net_income not so paid over or applied shall be added to the principal of the trust paragraph further provides that the trustee other than the beneficiary in the exercise of absolute discretion is authorized at any time and from time to time to pay over to the beneficiary or apply for his or her benefit out of the principal of the trust such portion thereof including the whole as the trustee other than the beneficiary in the exercise of absolute discretion determines paragraph of the trust agreement provides that upon the death of a beneficiary the principal of the trust as it is then constituted shall be divided into a sufficient number of equal shares so that there shall be set_aside one such share for each child of the beneficiary who is then living and one such share for the collective descendants who are then living of any child of the deceased beneficiary who is not then living from each such share so set_aside for the collective descendants who are then living of any child of the deceased beneficiary who is not then living there shall be set_aside per stirpital parts for such descendants the share or part of a share so set_aside for a beneficiary shall be held in a separate trust in accordance with the terms and conditions set forth in paragraph of the trust agreement for the benefit of that beneficiary paragraph of the trust agreement provides that if not sooner terminated each trust held under article second shall terminate upon the 21st anniversary of the death of the last to die of grantor spouse all of the descendants of grantor who were in being at the creation of the trust by grantor and the ten youngest descendants of a named individual who were in being at the creation of the trust upon the termination of each such trust the principal of each such trust as it is then constituted shall be transferred conveyed and paid over to the beneficiary paragraph of the trust agreement provides that if income or discretionary amounts of principal become payable to a beneficiary who is a minor then such income or principal may in the sole discretion of the trustee other than any trustee who is under a plr-129630-15 duty to support the beneficiary be paid to a court-appointed guardian of the beneficiary’s property or the beneficiary’s custodian under a uniform_gifts_to_minors_act or similar act in effect under the law of the beneficiary’s domicile to be used exclusively for the benefit of the beneficiary paragraph of the trust agreement provides that if upon the death of the beneficiary there is no descendant of the beneficiary then living the trustee shall transfer convey and pay over the principal of the trust as it is then constituted to and among such one or more of the other trusts then being held pursuant to the trust agreement and then living descendants of the grantor as the trustee in the exercise of absolute discretion shall select paragraph of article third of the trust agreement provides that any share or part of a share which is directed to be held in accordance with the terms and conditions of article third the trustee shall pay over or apply the net_income and principal to such extent and at such time or times as the trustee in the exercise of absolute discretion shall determine any net_income not so paid over or applied shall be accumulated and added to the principal of the trust at least annually and thereafter shall be held administered and disposed as a part thereof paragraph of article third provides that upon the death of the primary beneficiary the principal of the trust shall be divided into a sufficient number of equal shares so that there shall be set_aside one such share for each child of the deceased primary beneficiary who is then living and one such share for the collective descendants who are then living of any child of the deceased primary beneficiary who is not then living paragraph m of article fourth of the trust agreement provides that as to any trust created under paragraph of article first or under article third of the trust agreement to purchase life_insurance payable to any such trust on the life or joint lives of any individual or individuals in which any beneficiary of such trust may have an insurable interest including but without limitation life_insurance on the life of the grantor and to pay any premiums on any such life_insurance_policy held from the income or principal of the trust estate paragraph p of article fourth of the trust agreement gives the trustee the power to i divide any trust created under article first or article third of the trust agreement into one or more separate trusts for the benefit of one or more of the beneficiaries of the trust to the exclusion of the other beneficiaries so divided as the trustee in the exercise of her absolute discretion shall determine but in all other respects under the same terms as set forth in article third ii divide any trust created under article second hereof into one or more separate trusts for the benefit of the beneficiary but in all respects under the same terms as set forth in article second hereof and iii to allocate to such divided trust some or all of the assets of the trust plr-129630-15 estate for any reason including but not limited to enabling any such trust or trusts to qualify as an eligible shareholder of an s_corporation as described in the code or for any other purpose spouse was the initial trustee of trust and has continuously served as the sole trustee trust paragraph of the trust agreement provides that spouse and each successor trustee shall have the right to appoint a co-trustee other than grantor or any other person who has contributed_property to the trust provided that during grantor’s lifetime no person who is either a descendant of grantor’s parents or the individuals listed in paragraph of the trust agreement or a charitable_organization may serve as trustee paragraph provides that if spouse ceases to act as trustee without appointing a successor or if there is no trustee acting under the terms of the trust agreement at any time the trust_protector shall appoint a trustee or trustees other than grantor or any other person who contributed_property to the trust provided that during grantor’s lifetime no person who is a descendant of grantor’s parents or who is any person listed in paragraph or a charitable_organization shall be eligible to serve as trustee paragraph of the trust agreement provides in relevant part that no trustee who is a beneficiary of any trust created hereunder or who is obligated to support a beneficiary of any trust created hereunder shall ever participate in i the exercise of or decision not to exercise any discretion over payments distributions uses application or accumulation of income or principal by the trustee ii the exercise of discretion to allocate receipts or expenses between principal and income iii the exercise of discretion with respect to an insurance_policy on his of her life held hereunder iv the exercise of the power in paragraph p of article fourth of the trust agreement to divide any trust created hereunder into one or more separate trusts or v the appointment or removal of any trustee or trust_protector at the present time trust’s estate has been held in a single trust governed under article first of the trust agreement the grantor has seven children and each child is currently living child child child child child child and child collectively grantor’s children the trustee has not exercised the power to add any additional beneficiaries to trust proposed transaction trust through its trustee proposes to create eight separate trusts governed under article third of the trust agreement for the family_trust and each of grantor’s seven children and their descendants article third trusts and to transfer the article one trust estate other than the x stock in equal shares to each of the article third trusts the trustee will allocate a pro_rata portion of each and every asset transferred from trust to the article third trusts trust will retain the x stock that will continue to be governed by article one of the trust agreement plr-129630-15 the trustee and beneficiaries filed a petition with court to i interpret and construe the terms of the trust agreement to provide for the establishment of the article third trusts by the trustee pursuant to the powers given under paragraph p of the trust agreement ii approve the creation of the article third trusts for the family_trust and each of grantor’s seven children and their descendants pursuant the terms of paragraph p of the trust agreement and iii approve the transfer of the article one trust estate other than the x stock in equal shares to the eight article third trusts court granted such petition in a declaratory_judgment on date rulings requested the trust created under article first of the trust agreement will be an eligible shareholder of an s_corporation during grantor’s lifetime and for the day period beginning on the date of grantor’s death because it will be a_trust all of which is treated under subpart e of part i of subchapter_j as owned by grantor during grantor’s lifetime whether or not spouse or any other spouse of grantor is serving as trustee each separate qsst trust which in accordance with the trust agreement will be created within days of grantor’s death under article second of the trust agreement will be an eligible shareholder of an s_corporation under sec_1361 provided that an appropriate election is made under that section and based on the taxpayers’ representation that each qsst beneficiary will be a united_states citizen and or resident the pro-rata transfer of assets from trust into the article third trusts will not result in treating any trust property as paid credited or distributed for purposes of sec_661 or sec_1_661_a_-2 of the income_tax regulations and so will not result in realization of any income gain_or_loss under sec_661 or sec_662 by trust the article third trusts or a beneficiary of any of the trusts in addition pro-rata transfer of assets from trust into the article third trusts will not result in the realization of any income gain_or_loss to trust the article third trusts or a beneficiary of any of those trusts under sec_61 or sec_1001 the article third trusts will be treated as separate trusts for federal_income_tax purposes pursuant to sec_643 the pro-rata transfer of assets from trust into the article third trusts will result in each article third_trust holding its share of trust’s property with the same basis as it had when owned by trust at the time of the transfer into the article third trusts under sec_1015 plr-129630-15 the pro-rata transfer of assets from trust into the article third trusts will not create or result in a transfer of property subject_to federal gift_tax under sec_2501 of the internal_revenue_code code any trust created under the trust agreement will not be included in the gross_estate of grantor or the gross_estate of spouse assuming as represented by the taxpayers that spouse will not make any transfers to any trust created under the trust agreement and that such trust will not acquire any policy of insurance on spouse’s life the pro-rata transfer of assets from trust into the article third trusts will not cause any portion of the assets of trust or the article third trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 the pro-rata transfer of assets from trust into the article third trusts will not alter the inclusion_ratio of trust and each article third_trust will have the same inclusion_ratio as trust for gst tax purposes ruling and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexcercise of the power which he possesses respecting the trust sec_1_672_a_-1 of the income_tax regulations provides that an interest is substantial if its value in relation to the total value of property subject_to the power is not insignificant sec_672 provides in general that a grantor shall be treated as holding any power or interest held by an individual who was the spouse of the grantor at the time of the creation of the power or interest or after the time of creation of such power or plr-129630-15 interest but only with respect to the period or periods after such individual became the spouse of the grantor sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard sec_674 provides an exception to the general_rule of sec_674 when certain powers are held by an independent_trustee however that exception does not apply if any person regardless of the independence of the trustee has a power to add a beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after adopted children sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that for purposes of b b a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death may be an s_corporation shareholder but only for the two-year period beginning on the day of the deemed owner’s death sec_1361 provides that a qualified_subchapter_s_trust qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary may elect to plr-129630-15 have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust a the terms of which require that - during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states in revrul_92_20 the service held that a provision in a_trust agreement that authorizes the trustee to accumulate trust income in the event that the trust does not hold any shares of s_corporation stock does not by itself preclude the trust’s qualification as a qualified_subchapter_s_trust based on the facts and representations made we conclude that because grantor will be treated as the owner of the trust created under paragraph under sec_674 trust will be an eligible s_corporation shareholder under sec_1361 during grantor’s lifetime so long as grantor remains a citizen and or resident_of_the_united_states additionally the trust created under paragraph will be an eligible s_corporation shareholder under sec_1361 for the two-year period beginning on the day of grantor’s death each separate trust governed by article second or created by paragraph of the trust agreement and created within two years of grantor’s death meets the requirements of sec_1361 provided that each beneficiary of each trust is a united_states citizen and or resident accordingly each of those trusts created within that period following grantor’s death qualifies as a qualified_subchapter_s_trust under sec_1361 and each will be treated as a_trust described in sec_1361 provided that each beneficiary makes a proper election under sec_1361 for his or her trust and all of the income of distributed currently to the beneficiary while the trust holds s_corporation stock ruling sec_61 defines gross_income as all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property plr-129630-15 sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1_1001-1 provides that the severance of a_trust including without limitation a severance that meets the requirements of sec_26_2642-6 or of sec_26_2654-1 of this chapter is not an exchange of property for other_property differing materially either in_kind or in extent if - i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or governing instrument plr-129630-15 a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in this case the trustee’s transfer of the non-s corporation stock assets from the trust to the eight new article third trusts is authorized by paragraph p of article fourth of the trust agreement see sec_1_1001-1 moreover consistent with revrul_56_437 1956_2_cb_507 each and every asset of trust transferred to the article third trusts will be divided and distributed on a pro-rata basis among the eight article third trusts for each of the grantor’s seven children and the family_trust therefore the post-division and distribution interests of the eight beneficiaries in the assets of the new article third trusts will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries within the meaning of cottage savings from the interests in the assets given up by the beneficiaries in the trust consequently based on the facts presented and the representations made the pro-rata transfer of assets from trust to the article third trusts will not result in a sale_or_exchange or other_disposition of any property for purposes of sec_1001 and thus no gain_or_loss will be recognized by the beneficiaries or the trusts on the division for purposes of sec_61 or sec_1001 we further conclude that the pro-rata transfer of assets from trust into the article third trusts is not a distribution under sec_661 or sec_1_661_a_-2 and therefore not included in the gross_income of any article third_trust beneficiary under sec_662 plr-129630-15 ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date the article third trusts will each have different primary beneficiaries we conclude that as long the article third trusts created by the pro-rata transfer of assets from trust are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_1015 provides that if the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust the basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the pro-rata transfer of assets from trust into the article third trusts under sec_1015 the basis of the trust assets will be the same after pro-rata transfer of assets from trust as the basis of those assets before the transfer plr-129630-15 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the descendants of grantor will have the same interests in the article third trusts that they had as beneficiaries under trust because the beneficial interests of the beneficiaries are substantially the same both before and after the transfer of assets from trust to the article third trusts no taxable transfer of property will be deemed to occur as a result of this transfer accordingly based on the facts submitted and the representations made we conclude that the transfer of assets from trust to the article third trusts will not create or result in a transfer of property subject_to federal gift_tax under sec_2501 rulings and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides that if -- the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent's death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included plr-129630-15 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of the decedent's death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 through inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment plr-129630-15 sec_2042 provides that the value of the gross_estate shall be the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at death any of the incidents_of_ownership exercisable either alone or in conjunction with any other person in order for sec_2035 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed transfer of assets from trust to the article third trusts does not constitute a transfer within the meaning of sec_2035 through the beneficiaries will have the same interests in the article third trusts that they had as beneficiaries under trust accordingly based on the facts submitted and the representations made we conclude that the transfer of assets from trust to the article third trusts will not cause any portion of the assets of trust or the article third trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 furthermore in this case spouse is the initial trustee of the proposed trusts created under the trust agreement it is represented that spouse has not and will not make any transfers to the proposed trusts created under the trust agreement it is also represented that no trust will acquire any policy of insurance on spouse’s life spouse is not a beneficiary of any trust created under article second or article third if spouse is living upon termination of trust and no living descendant of grantor is surviving a_trust will be created for the benefit of spouse under paragraph however under paragraph spouse will be precluded in participating in any discretionary decisions with regard to the trust created under paragraph accordingly based on the facts submitted and the representations made we conclude that any trust created under the trust agreement will not be included in the gross_estate of spouse grantor will not retain any beneficial_interest in any proposed trust created under the trust agreement grantor cannot be a trustee or trust_protector or otherwise have any control_over any proposed trust created under the trust agreement grantor has no power to remove or replace any trustee of any proposed trust created under the trust agreement therefore no part of trust or any other trust under the trust agreement is includible in the gross_estate of grantor under sec_2033 sec_2035 sec_2036 sec_2037 or sec_2038 if a proposed trust under the trust agreement purchases life_insurance on grantor’s life grantor cannot act as a trustee or trust_protector or remove a trustee or trust_protector grantor retains no incidents_of_ownership over the insurance_policy therefore no part of trust or any proposed trust created under the trust agreement should be included in the gross_estate of grantor under sec_2042 accordingly based on the facts submitted plr-129630-15 and the representations made we conclude that any trust created under the trust agreement will not be included in the gross_estate of grantor ruling sec_2601 imposes a tax on every generation-skipping_transfer gst under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any gst from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount the amount_involved in the gst transfer by the applicable_rate under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the gst occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a gst i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the amount of gst_exemption allocated to the property transferred and the denominator is the value of the property transferred sec_2631 in effect for the date of the transfer provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower plr-129630-15 generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the instant case trust was created after date it is represented that sufficient gst_exemption was allocated to trust so that trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust the proposed transfer of assets from trust to the article third trusts is similar to the division illustrated in example of sec_26_2601-1 therefore the proposed transfer of assets i will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons holding the beneficial interests prior to the division and ii will not extend the time for vesting of any beneficial_interest beyond the period provided for under trust accordingly based upon the facts submitted and the representations made we conclude that the transfer of assets from trust to the article third trusts will not alter the inclusion_ratio of trust and each article third_trust will have the same inclusion_ratio as trust for gst tax purposes plr-129630-15 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely faith p colson faith p colson senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
